73971: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-19282: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73971


Short Caption:CITY OF RENO VS. YTURBIDECourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1700065Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:09/14/2017 / Wasick, DavidSP Status:Completed


Oral Argument:03/05/2019 at 11:30 AMOral Argument Location:Carson City


Submission Date:03/05/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Justice Association/Carson CityJames P. Kemp
							(Kemp & Kemp)
						Herb J. Santos, Jr.
							(The Law Firm of Herb Santos, Jr.)
						


AppellantCity of RenoTimothy E. Rowe
							(McDonald Carano LLP/Reno)
						Lisa M. Wiltshire Alstead
							(McDonald Carano LLP/Reno)
						


RespondentJody YturbideJason D. Guinasso
							(Hutchison & Steffen, LLC/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


09/13/2017Filing FeeAppeal Filing fee waived.  State/County/Municipality.


09/13/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-30892




09/13/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-30897




09/14/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: David Wasick.17-30960




09/26/2017Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 4, 2017, at 10:00 am.17-32665




10/03/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-33519




11/14/2017Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: January 8, 2018, at 10:00 am.17-39187




01/08/2018Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.18-00943




01/10/2018Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.18-01336




01/25/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/21/17.  To Court Reporter: Stephanie Koetting.18-03668




04/09/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief due: April 24, 2018.18-13287




04/25/2018BriefFiled Appellant's Opening Brief.18-15726




04/25/2018AppendixFiled Joint Appendix  Vol. I of IV.18-15728




04/25/2018AppendixFiled Joint Appendix Vol. II of IV.18-15729




04/25/2018AppendixFiled Joint Appendix, Vol. III of IV.18-15730




04/25/2018AppendixFiled Joint Appendix Vol. IV of IV.18-15731




04/25/2018AppendixFiled Addendum to Joint Appendix.18-15732




04/25/2018Notice/IncomingFiled Appellant's Amended Certificate of Service (Opening Brief and Joint Appendix).18-15768




05/23/2018MotionFiled Stipulation for Extension of Time to File Answering Brief.18-19638




05/23/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Answering Brief due: June 25, 2018.18-19647




06/25/2018Notice/OutgoingIssued Notice of Deficient Brief. Corrected Answering Brief due: 5 days.18-24227




06/26/2018BriefFiled Respondent's Answering Brief.18-24236




07/13/2018MotionFiled Proposed Amicus Curiae Nevada Justice Association's Motion to Extend Time to File Motion for Leave to File Amicus Brief in Support of Respondent.18-26802




07/25/2018MotionFiled Stipulation for Extension of Time to File Reply Brief.18-28464




07/25/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: August 8, 2018.18-28466




07/30/2018MotionFiled Proposed Amicus Curiae Nevada Justice Association's Motion for Leave to File Amicus Brief in Support of Respondent.18-29093




07/30/2018Order/ProceduralFiled Order. We take no action on proposed amicus curiae Nevada Justice Association's motion for an extension of time to file a motion for leave to file an amicus brief. The motion for leave to file an amicus brief was inadvertently filed on July 30, 2018.18-29188




08/09/2018BriefFiled Appellant's Reply Brief.18-30675




08/09/2018Case Status UpdateBriefing Completed/To Screening.


08/23/2018Order/ProceduralFiled Order Granting Motion. The clerk of this court shall file the amicus brief received on July 30, 2018.18-33015




08/23/2018BriefFiled Brief of Amicus Curiae Nevada Justice Association.18-33017




08/30/2018Notice/IncomingFiled Notice of Clarification of Appellant's Position Regarding the Brief of Amicus Curiae Nevada Justice Association.18-33877




02/01/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, March 5, 2019, at 11:30 a.m. for 30 minutes in Carson City.19-05197




02/19/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-07489




03/05/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. KP/RP/EC. (SC)


05/02/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Pickering/Parraguirre/Cadish. Author: Parraguirre, J. Majority: Parraguirre/Pickering/Cadish. 135 Nev. Adv. Opn. No. 14. NNP19-KP/RP/EC (SC)19-19282




05/20/2019Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)19-22058




05/20/2019Filing FeeFiling fee paid. E-Payment $150.00 from Timothy E. Rowe


06/26/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)19-27424




07/22/2019RemittiturIssued Remittitur. (SC).19-30699




07/22/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


08/05/2019RemittiturFiled Remittitur. Received by District Court Clerk on July 23, 2019. (SC)19-30699





Combined Case View